Citation Nr: 1722292	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-48 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include heart valve disorder, diagnosed as the mitral, tricuspid, and pulmonary regurgitation disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to July 2008.  Furthermore, the Veteran served in Southwest Asia from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran requested a Board hearing.  The Veteran was sent a notice in January 2013 that a Board hearing had been scheduled at the RO for March 19, 2013.  The Veteran did not appear at the hearing and has not explained her absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  38 C. F. R. § 20.704 (2016).

In September 2016, the Board remanded this matter for the RO to schedule the Veteran for a VA examination.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

The Veteran's diagnosed heart disorder, specifically mitral, tricuspid, and pulmonary regurgitation, cannot be satisfactorily disassociated from her in-service diagnoses of mitral and tricuspid regurgitation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a heart disorder, specifically the mitral, tricuspid, and pulmonary regurgitation disorder, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of service connection for bilateral hearing loss and for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

The Veteran maintains that she is entitled to service connection for a heart disorder that had its onset during her active duty service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including valvular heart disease, considered as endocarditis under 38 C.F.R. § 3.309) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will first address presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was diagnosed with trace mitral regurgitation and trace tricuspid regurgitation while in service.  See August 2007 treatment record from Jennie Stuart Medical Center.  See also March 2008 Medical Evaluaiton Board.

The Veteran was afforded a VA examination in October 2008.  It was noted that the Veteran was diagnosed with Ehlers-Danlos syndrome in July 2007 (noted as a congenital disorder).  It was further noted that the Veteran was diagnosed with a mild heart murmur which was asymptomatic.  The examiner opined that the Veteran's, then non service-connected, Ehlers-Danlos syndrome is the likely cause of her mild cardiac valve defects, but that military service did not permanently worsen Ehlers-Danlos beyond its natural progression.

An April 2010 VA treatment record notes the Veteran has tricuspid and pulmonary regurgitation.

The Veteran was afforded a VA heart conditions examination in November 2016.  The examiner noted that in June 2009, the Veteran diagnosed with mild to moderate tricuspid regurgitation and mild to moderate pulmonic regurgitation, and that in October 2010, was further diagnosed with mild tricuspid regurgitation, trace mitral valve regurgitation, and a normal ejection fraction of 60 to 65 percent.  The examiner noted that the Veteran was evaluated in the VA cardiology department in June 2016 and no documentation of heart disease was noted.  The examiner concluded that the Veteran's symptoms of nonrheumatic tricuspid regurgitation and nonrheumatic pulmonic regurgitation are of an unknown etiology.  

In the March 2017 Supplemental Statement of the Case, the RO referenced the November 2016 VA examination and stated that "[t]he examiner opined that is less likely than not (less than 50% probability) that your heart condition is related to your active military service.  The Board notes that this language is nowhere to be found in the November 2016 examination report.

Here, the record demonstrates that there is credible evidence of an in-service diagnosis of mitral and tricuspid regurgitation.  Coupled with credible post-service documentation of findings of mitral, tricuspid, and subsequently pulmonary, regurgitation, the Board finds that the evidence supports a finding that the requirements of 38 C.F.R. §§ 3.303 (b) are satisfied.   Essentially, there was an in-service manifestation of such that was sufficient to identify the current disease entity. Specifically, the Veteran's diagnosed heart disorder, smitral, tricuspid, and pulmonary regurgitation, cannot be satisfactorily disassociated from her in-service diagnoses of mitral and tricuspid regurgitation.  There is no reasonable doubt to be resolved in this case. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a heart disorder, specifically the mitral, tricuspid, and pulmonary regurgitation disorder, is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


